UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 The Massachusetts Health & Education Tax-Exempt Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: August 23, 2010 Supplemental Information The information set forth below amends and supplements the definitive joint proxy statement of the BlackRock Closed-End Funds listed in Annex A (each, a "Fund"), dated July 23, 2010, in connection with the joint annual meeting.The supplemental information contained below is incorporated by reference into the joint proxy statement.To the extent this supplemental information differs from, updates, or conflicts with information in the joint proxy statement, the supplemental information governs. The quorum requirement of The Massachusetts Health & Education Tax-Exempt Trust ("MHE") was incorrectly reported on page 12 of the joint proxy statement.Except as otherwise set forth below, for MHE, the holders of a majority of the shares entitled to vote on any matter at a meeting present in person or by proxy shall constitute a quorum for purposes of conducting business on such matter.Notwithstanding the foregoing, when the owners of auction preferred shares ("AMPS") of MHE are entitled to elect any of the Board Members by class vote of such holders, the holders of 1/3 of the AMPS entitled to vote at a meeting shall constitute a quorum for the purpose of such an election. If you already returned a validly executed proxy card, your votes will be recorded unless you submit a subsequent proxy or you otherwise revoke your prior proxy.If you have not voted, wish to change your vote or need assistance in voting, please contact The Altman Group, Inc., the firm assisting us in the solicitation of proxies, at 1-866-796-7185. Annex A Fund Information The following table lists the name and ticker symbol of each Fund. Ticker Fund CYE BlackRock Corporate High Yield Fund III, Inc. HYV BlackRock Corporate High Yield Fund V, Inc. HYT BlackRock Corporate High Yield Fund VI, Inc. COY BlackRock Corporate High Yield Fund, Inc. PSW BlackRock Credit Allocation Income Trust I, Inc. PSY BlackRock Credit Allocation Income Trust II, Inc. DSU BlackRock Debt Strategies Fund, Inc. DVF BlackRock Diversified Income Strategies Fund, Inc. CII BlackRock Enhanced Capital and Income Fund, Inc. EGF BlackRock Enhanced Government Fund, Inc. FRB BlackRock Floating Rate Income Strategies Fund II, Inc. FRA BlackRock Floating Rate Income Strategies Fund, Inc. MUI BlackRock Muni Intermediate Duration Fund, Inc. MNE BlackRock Muni New York Intermediate Duration Fund, Inc. MEN BlackRock MuniEnhanced Fund, Inc. MUC BlackRock MuniHoldings California Insured Fund, Inc. MUH BlackRock MuniHoldings Fund II, Inc. MHD BlackRock MuniHoldings Fund, Inc. MUE BlackRock MuniHoldings Insured Fund II, Inc. MUS BlackRock MuniHoldings Insured Fund, Inc. MFL BlackRock MuniHoldings Insured Investment Fund MUJ BlackRock MuniHoldings New Jersey Insured Fund, Inc. MHN BlackRock MuniHoldings New York Insured Fund, Inc. MVT BlackRock MuniVest Fund II, Inc. MVF BlackRock MuniVest Fund, Inc. MZA BlackRock MuniYield Arizona Fund, Inc. MYC BlackRock MuniYield California Fund, Inc. MCA BlackRock MuniYield California Insured Fund, Inc. MYD BlackRock MuniYield Fund, Inc. MYI BlackRock MuniYield Insured Fund, Inc. MFT BlackRock MuniYield Insured Investment Fund MYF BlackRock MuniYield Investment Fund MYM BlackRock MuniYield Michigan Insured Fund II, Inc. MIY BlackRock MuniYield Michigan Insured Fund, Inc. MYJ BlackRock MuniYield New Jersey Fund, Inc. MJI BlackRock MuniYield New Jersey Insured Fund, Inc. MYN BlackRock MuniYield New York Insured Fund, Inc. MPA BlackRock MuniYield Pennsylvania Insured Fund MQT BlackRock MuniYield Quality Fund II, Inc. MQY BlackRock MuniYield Quality Fund, Inc. ARK BlackRock Senior High Income Fund, Inc. MHE The Massachusetts Health & Education Tax-Exempt Trust
